EXAMINER’S AMENDMENT 
A telephone call was made to Samuel Kielar on 03/08/2022 to discuss the claimed invention and the examiner’s amendments based on the claim set filed on 12/30/2021. Applicant authorized and approved the examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been approved as following:
Claim 1, the two last paragraphs have been amended to read:
-- 
…
wherein the control unit is configured to store and/or clear the memory position in reaction to another corresponding command, 
wherein the memory position is a position horizontally apart from the cutting knife,
wherein the slide is moved in the thickness defining direction as a function of rotation of a first handwheel, and
wherein the slide is moved in the cutting direction as a function of rotation of a second handwheel.—
Claims 3 and 8 have been cancelled.
Claim 4, line 1 has amended to read: --The microtome according to claim 1 
Claim 9, line 1 has amended to read: --The microtome according to claim 1 

Claim 2, the two last paragraphs have been amended to read:
--
…
wherein the control unit is configured to control the movement of the slide in the thickness defining direction and in the cutting direction, 
wherein the control unit is configured to send a relay signal after a section is cut, wherein the relay signal triggers an external camera connected to the microtome to take an object image, 
wherein the slide is moved in the thickness defining direction as a function of rotation of a first handwheel, and
wherein the slide is moved in the cutting direction as a function of rotation of a second handwheel. --
Claims 13 and 16 have been cancelled.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1-2, 4, 7, 9, 11-12, 14-15, 18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent claim 1 is free of the prior art because the prior art does not teach or suggest a microtome including a cutting knife, an object holder including a slide, a controller for controlling a first motor to move the slide in a direction of a thickness of an object and a second motor to move the slide in a direction of cutting, the controller also 
The independent claim 2 is free of the prior art because the prior art does not teach or suggest a microtome including a cutting knife, an object holder including a slide, a controller for controlling a first motor to move the slide in a direction of a thickness of an object and a second motor to move the slide in a direction of cutting, the controller also sends a relay signal after a section is cut and the signal is triggered an external camera for taking an object image, a first handwheel for triggering the first motor for moving the slide in the direction of the thickness of object and a second handwheel for triggering the second motor for moving the slide in the cutting (see Applicant’s specification, Paras. 13-19), with many other limitations, as set forth in claim 2.
See the closest art, Yang (US 2013/0166072) shows a microtome including a controller (118) controlling first and second motors (210a, 210b) for moving a slide (holder 107) in a cutting direction and a direction of  thickness of an object and a second handwheel (104) for triggering the second motor (Para. 21), but Yang does not discuss a first handwheel for triggering the first motor and also Yang does not discuss the memory position of horizontal movements of the slide apart from the cutting knife and capable of storing and or clearing the memory position and an external camera.
Zhang (US 10,724,929) shows a microtome including cameras (Figure 1), but Zhang does not discuss most parts as set forth in claims 1-2, for examples, first and second handwheels for respectively triggering first and second motors, a memory position, a relay signal, etc. Zhang (US 10,571,368) has the same issue.
Walter (US 2016/0245728) shows a microtome including a second handwheel (32) for triggering a motor (24) for moving a holder in a cutting direction, but Walter fails to discuss a first handwheel for triggering the first motor and also Yang does not discuss the memory position of horizontal movements of the slide apart from the cutting knife and capable of storing and or clearing the memory position and an external camera.
Bui (US 2018/0136090) shows a microtome that appears to have two handwheels (Figure 1, one is from a left side and one is from a right side), the right hand wheel is disclosed in the specification, but the left one is silent that it is unclear whether is a hand wheel or not.
Shatzel (US 3926085) shows a microtome (Figures 1-3) including first and second handwheels (11 and 9, Figure 1), but Shatzel’s microtome is a manual operation and fails to discuss first and second motors and a controller.
Therefore, Claims 4, 7, 9, 11-12, 14-15, 18, 20 are considered to contain allowable subject matter due to their dependency on claims 1-2. Thus, claims 1-2, 4, 7, 9, 11-12, 14-15, 18, 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        3/10/2022